Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted January 18, 2022, were received.
Amended claims 1, 2, 5, 8, 9, 12-15, 17, 18 and 20-28, filed January 18, 2022, are pending and have been fully considered. Claims 3, 4, 6, 7, 10, 11, 16 and 19 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 12-15, 17, 18 and 20-28 are allowed.  
The present invention is allowable over the applied prior art of record and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a fuel pellet, consisting of: a pellet body made from a mixture of (a) 10-80 weight percent hemp byproduct, kenaf byproduct or a combination thereof, (b) 1-75 weight percent high moisture green sawdust and (c) 0-50 weight percent coal fines wherein the high moisture green sawdust ranges in moisture from 18 to 42 weight percent on a total weight basis and wherein the hemp byproduct includes (a) waste that remains following fiber processing, including remnants from both bast fiber and shive or hurd fiber, (b) the solid waste that remains following extraction of cannabidiol (CBD) or other cannabinoid oils and (c) combinations thereof, as presently claimed in independent claim 1 of the present invention; a binderless fuel pellet, consisting of: a pellet body made from (a) 10-80 weight percent hemp byproduct, kenaf byproduct or combination thereof, (b) 1-75 weight percent high moisture green sawdust and (c) 0-80 weight percent coal fines wherein the high moisture green sawdust ranges in moisture from 18 to 42 weight percent on a total weight basis and wherein the hemp byproduct includes (a) waste that remains following fiber processing, including remnants from both bast fiber and shive or hurd fiber, (b) the solid waste that remains following extraction of cannabidiol (CBD) or other cannabinoid oils and (c) combinations thereof, as presently claimed in independent claim 9 of the present invention; a method of making a binderless fuel pellet consisting of: mixing together (a) a hemp byproduct, a kenaf byproduct or a hemp byproduct and a kenaf byproduct and (b) a high moisture green sawdust to form a pelleting mixture; and compressing or extruding the pelleting mixture and forming the binderless fuel pellet in the absence of any added binder wherein the high moisture green sawdust ranges in moisture content from 18 to 42 weight percent on a total weight basis and wherein the hemp byproduct includes (a) waste that remains following fiber processing, including remnants from both bast fiber and shive or hurd fiber, (b) the solid waste that remains following extraction of cannabidiol (CBD) or other cannabinoid oils and (c) combinations thereof . The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention).  It is to be noted, the claimed amount of high moisture green sawdust is found in the fuel briquette and the claimed amount of moisture content is found in the high moisture green sawdust. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771